Case 1:19-cv-03304-ABJ Document 44 Filed 02/24/21 Page 1 of 4

US DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
Henok A. Mengesha
V. 1:19-cv-03304

Benidia Rice et al Judge: Jackson, Amy Berman

Supplement to the motion for reconsideration

At the time of filing the suit, the plaintiff was a resident of the District of
Columbia. As of July 2020, my residency has changed to Virginia, see attached
driver’s license, exhibit 1. Due to this change, rather than refiling the complaint,
the court should exercise its discretion and allow the case to go forward, as there
is a complete diversity of the parties.

Henok A. Mengesha Ws

     

 
  

       

‘Terk { Court +
Cher Ot Columbia

   
  

   
  

‘ AT, Wr
aD. tar District 0

t An i
US.D

ul .
Ririct Co

 
     
 

 

   

  
Case 1:19-cv-03304-ABJ Document 44 Filed 02/24/21 Page 2 of 4

Certificate of Service
12-I there was no consent to file this supplement
I certify that a true copy of the foregoing and attached was mailed through regular mail and

delivered to Defendant’s 1/28/2021

Matthew trout

Assistant attorney general

District of columbia CAN
441 4" st nw suite 630 south Ws
Washington de 20001

Matthew.troutl@dc.gov
Case 1:19-cv-03304-ABJ Document 44 Filed 02/24/21 Page 3 0f 4

exhibit 1
Case 1:19-cv-03304-ABJ Document 44 Filed 02/24/21 Page 4 of 4

 

/

  
 
